Name: Commission Regulation (EC) No 2308/94 of 26 September 1994 amending Regulation (EC) No 2251/94 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 94 Official Journal of the European Communities No L 251 /13 COMMISSION REGULATION (EC) No 2308/94 of 26 September 1994 amending Regulation (EC) No 2251/94 on the supply of milk products as food aid HAS ADOPTED THIS REGULATION : Article 1 For lot F, the Annexes to Regulation (EC) No 2251 /94 are hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Commission Regulation (EC) No 2251 /94 (3) issued an invitation to tender for the supply, as food aid, of 5 106 tonnes of milk powder and 452,5 tonnes of butteroil ; whereas for lot F, following a request by the beneficiary, some of the conditions specified in the Annexes to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 242, 17. 9 . 1994, p. 10 . No L 251 /14 Official Journal of the European Communities 27. 9 . 94 ANNEX 'LOT F 1 . Operation No ('): 1660/93 2. Programme : 1993 3 . Recipient (2) : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Somalia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I. B (1 )) 8 . Total quantity : 500 tonnes 9 . Number of lots : one (see Annex II) 10. Packaging and marking f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I. A (2) (3), I. B (2) and I. B (3)) Markings in English 11 . Method of mobilization of product : Community market The vitaminized skimmed-milk powder must be manufactured after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 31 . 10  20. 11 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3. 10. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 10 . 1994 (b) period for making the goods available at the port of shipment : 14. 11  4. 12. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 7. 9 . 1994, fixed by Commission Regulation (EC) No 2098/94 (OJ No L 221 , 26. 8 . 1994, p. 13)'